DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ preliminary amendment filed September 2, 2021 is acknowledged and has been entered.  Claims 1-15 have been canceled.     New claims 16-35 have been added and are now pending in the instant  application.    

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on May 10, 2019.  It is noted, however, that applicant has not filed a certified copy of the EP19173945.7 application as required by 37 CFR 1.55.

 3.	The specification enables the claimed invention, a method of treating fibromyalgia in a subject in need thereof, comprising administering to the subject a composition comprising a therapeutically effective amount of a
bacterial strain of the species Blautia hydrogenotrophica, and wherein the administering is effective to treat the fibromyalgia.   The claimed method is shown to be enabled via an animal model.   

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 23, 29, 32 and 35 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the preamble and end result of the claims are not the same.   The preamble recites “treating sensory hypersensitivity in a subject diagnosed with fibromyalgia”; however, the end results do not recite “subject diagnosed with fibromyalgia” (see claim 29).  The preamble recites “treating allodynia and/or hyperalgesia associated with sensory hypersensitivity in a subject diagnosed with fibromyalgia”; however, the end results do not recite “subject diagnosed with fibromyalgia” (see claim 35).
Claims 23 and 32 are vague and indefinite in the recitation of “microbial consortium”; it is not clear what specific microbes (species or strains of bacteria) that are encompassed by the recitation, “microbial consortium”.  The claims only recite “Blautia hydrogenotrophica”.

6.	Claims 16-22, 24-28, 30, 31, 33 and 34 appear to be allowable.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645